DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 01/09/2022, with respect to Claims 1-11 with respective to “establish a second connection between the wireless end-user  device and a second end-point device of the two or more end-point devices based on a manual control presented on the physical user interface to a user of the wireless end-user device”  have been fully considered and are persuasive. The rejections of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Sewall et al. (US 2008/0039102 A1), which directed to a method is implemented at a device through which communications can be routed between client devices and the internet. The method includes receiving a routable communication. A communication type for the routable communication is identified. The communication 
Oerton et al. (US 2011/0294502 A1), which direct to A system and method implemented at a communication device or mobile hotspot device for providing access to data services over a wireless communication network to one or more user devices. The communication or hotspot device is adapted to provide router, mobile hotspot-type or ad hoc networking functions to user devices such as laptops, tablets, and other entertainment and productivity devices adapted to communicate over a wireless LAN and to provide access to broadband data services. The data services provided over the network may be subject to one or more data allowances or data transfer limits. The communication or hotspot device is adapted to manage the user device connections and data transfer to and from the communication device within the data allowances or according to predetermined prioritization.
None of these references, take alone or in combination, teaches the claims as, “establish a second connection between the wireless end-user  device and a second end-point device of the two or more end-point devices based on a manual control presented on the physical user interface to a user of the wireless end-user device” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner



January 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478